     Case 1:20-cv-01194-DAD-JDP Document 5 Filed 08/31/20 Page 1 of 1

 1

 2

 3

 4                                       UNITED STATES DISTRICT COURT

 5                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    ZACHARY BLAIR,                                    Case No. 1:20-cv-01194-DAD-JDP
 8                          Plaintiff,                  ORDER GRANTING THE PARTIES’
                                                        STIPULATED REQUEST FOR AN
 9             v.                                       EXTENSION
10    CLASSIC PARTY RENTALS, INC., et                   ECF No. 4
      al.,
11
                            Defendants.
12

13

14            The parties’ stipulated request for an extension, ECF No. 4, is granted. Defendants shall

15   have up to and including September 23, 2020, to file a responsive pleading in this action.

16
     IT IS SO ORDERED.
17

18
     Dated:         August 28, 2020
19                                                      UNITED STATES MAGISTRATE JUDGE
20
21   No. 205.
22

23

24

25

26
27

28
                                                        1
